t c memo united_states tax_court etta jane linton a k a ella jane linton petitioner v commissioner of internal revenue respondent docket no filed date etta jane linton pro_se dennis r onnen and james e cannon for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to head of 1this deficiency is subject_to a prepayment credit adjustment of dollar_figure household filing_status under sec_2 whether petitioner is entitled to claim dependency_exemptions under sec_151 for her two sons and whether petitioner is entitled to an earned_income_credit under sec_32 findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts and accompanying exhibits into our findings by this reference petitioner resided in albuquerque new mexico at the time of filing the petition petitioner has two sons frankie l linton frankie and avery l linton avery during the taxable_year at issue frankie and avery resided with foster parents frankie and avery visited with petitioner approximately two times a week but did not stay overnight at petitioner’s home petitioner paid for meals during frankie and avery’s visits but did not routinely pay for their groceries on her form 1040a u s individual_income_tax_return petitioner claimed head_of_household filing_status and claimed dependency_exemptions for frankie and avery petitioner also claimed an earned_income_credit and attached schedule eic earned 2all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 3the state of new mexico children youth and families department had legal custody of frankie and avery at this time income credit qualifying_child information listing frankie and avery as qualifying children on date respondent mailed to petitioner a notice_of_deficiency in the notice_of_deficiency respondent disallowed the claimed dependency_exemptions for frankie and avery and the claimed earned_income_tax_credit additionally respondent determined that petitioner’s filing_status was single on date petitioner filed a timely petition contesting respondent’s determinations this proceeding followed opinion respondent contends that petitioner is not entitled to claim head_of_household filing_status or the earned_income_credit because frankie and avery resided in a foster home throughout the year at issue respondent also contends that petitioner did not provide more than one-half of frankie and avery’s support and therefore is not entitled to claim dependency_exemptions for frankie and avery respondent’s determinations are presumed correct and 4although respondent’s notice_of_deficiency dealt solely with petitioner’s income_tax liabilities for the taxable_year petitioner disputed her income_tax liabilities for and on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to taxable years and this court granted respondent’s motion by order dated date dismissing the case as to the taxable years and and striking references to those years from the petition petitioner bears the burden_of_proof rule a 290_us_111 moreover deductions and tax_credits are a matter of legislative grace and petitioner must clearly demonstrate her entitlement to the claimed deductions and tax_credit 503_us_79 89_tc_816 i head_of_household filing_status sec_2 contains the requirements for head_of_household filing_status sec_2 provides that if a taxpayer is unmarried at the end of the taxable_year is not a surviving_spouse and maintains6 as the taxpayer’s home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer’s child the taxpayer may then claim head_of_household filing_status although petitioner was not married and was not a surviving_spouse at the end of the taxable_year at issue petitioner did not maintain a household that constituted frankie’s or avery’s principal_place_of_abode for more than one-half of the taxable_year in fact during the entire year frankie and avery resided 5petitioner has not satisfied the requirements of sec_7491 and consequently sec_7491 does not shift the burden_of_proof to respondent 6according to sec_2 a taxpayer maintains the household if the taxpayer contributes over half of the household maintenance_costs in the home of their foster parents accordingly we conclude that petitioner is not entitled to head_of_household filing_status ii dependency_exemptions a taxpayer may claim exemptions for individuals who qualify as the taxpayer’s dependents sec_151 c sec_152 includes a taxpayer’s children as dependents if the taxpayer provided over half of their support during the calender year petitioner testified at trial that she occasionally bought food clothes school supplies and toys for frankie and avery petitioner did not introduce any documentary_evidence in support of her testimony even assuming that petitioner’s unsubstantiated testimony correctly accounts for her contributions toward frankie and avery’s support petitioner clearly did not provide over half of their support as required by sec_152 we therefore sustain respondent’s determination that petitioner is not entitled to claim dependency_exemptions for her two sons iii earned_income_credit sec_32 provides an income_tax_credit subject_to limitation by sec_32 for taxpayers who satisfy certain eligibility requirements pursuant to sec_32 a taxpayer is eligible for the earned_income_credit if the taxpayer has a qualifying_child a qualifying_child includes a taxpayer’s son or daughter who shares the taxpayer’s principal_place_of_abode for more than one-half of the taxable_year and who meets certain age requirements sec_32 and b i i frankie and avery did not share petitioner’s principal_place_of_abode at any time during the taxable_year and as a result are not qualifying children for purposes of sec_32 accordingly we conclude that because petitioner has no qualifying children and is not otherwise eligible for the earned_income_credit petitioner is not entitled to claim an earned_income_credit we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent 7a taxpayer without a qualifying_child may be eligible for the earned_income_credit pursuant to sec_32 though petitioner satisfies the three requirements of sec_32 petitioner’s adjusted_gross_income is too high for purposes of claiming an earned_income_credit in the absence of two or more qualifying children see sec_32 and b
